       Case 3:19-cv-01749-RDM-DB Document 10 Filed 04/20/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF PENNSYLVANIA

JOHN ALEXANDER,                                 :    Civil No. 3:19-cv-1749
                                                :
              Plaintiff                         :    (Judge Mariani)
                                                :
       v.                                       :
                                                :
LAUREL HARRY, et al.,                           :
                                                :
              Defendants                        :

                                            ORDER

       AND NOW, this 20th day of April, 2020, upon consideration of Plaintiff’s Complaint

(Doc. 1), which is before this Court on initial screening pursuant to 28 U.S.C. § 1915(e)(2)(B)

and 28 U.S.C. § 1915A(b), and for the reasons set forth in the Court’s Memorandum of the

same date, IT IS HEREBY ORDERED THAT:

1.     Plaintiff’s application to proceed in forma pauperis (Doc. 2) is GRANTED.

2.     Plaintiff shall pay the full filing fee of $350.00, based on the financial information
       provided in the application to proceed in forma pauperis. The full filing fee shall be
       paid regardless of the outcome of the litigation.

3.     Pursuant to 28 U.S.C. § 1915(b)(1) and (2), the Superintendent/Warden, or other
       appropriate official at the Plaintiff’s place of confinement is directed to deduct an
       initial partial filing fee of 20% of the greater of:

              (A)     the average monthly deposits in the inmate’s prison account for the
                      past six months, or
              (B)     the average monthly balance in the inmate’s prison account for the
                      past six months.

       The initial partial filing fee shall be forwarded to the Clerk of the United States District
       Court for the Middle District of Pennsylvania, P.O. Box 1148, Scranton,
     Case 3:19-cv-01749-RDM-DB Document 10 Filed 04/20/20 Page 2 of 2




     Pennsylvania, 18501-1148, to be credited to the above captioned docket number. In
     each succeeding month, when the amount in the Plaintiff's inmate trust fund account
     exceeds $10.00, the Superintendent/Warden, or other appropriate official, shall
     forward payments to the Clerk of Court equaling 20% of the preceding month’s
     income credited to the Plaintiff’s inmate trust fund account until the fees are paid.
     Each payment shall reference the above captioned docket number.

4.   The Clerk of Court is DIRECTED to send a copy of this Order to the
     Superintendent/Warden of the institution wherein Plaintiff is presently confined.

5.   The Complaint is DEEMED filed.

6.   The Complaint is DISMISSED with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

7.   The Clerk of Court is directed to CLOSE this case.

8.   Any appeal from this order is DEEMED frivolous and not taken in good faith. See 28
     U.S.C. § 1915(a)(3).




                                               s/ Robert D. Mariani________________
                                               Robert D. Mariani
                                               United States District Judge




                                           2
